UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 26, 2013 STEEL PARTNERS HOLDINGS L.P. (Exact name of registrant as specified in its charter) Delaware 1-35493 13-3727655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 590 Madison Avenue, 32nd Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 520-2300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 26, 2013, in light of the holding company structure of Steel Partners Holdings L.P., a Delaware corporation (the “Company”), the board of directors of Steel Partners Holdings GP Inc., the general partner of the Company, changed Warren Lichtenstein’s title from Chairman and Chief Executive Officer to Executive Chairman. 2 SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: February 26, 2013 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. Its General Partner By: /s/ James F. McCabe, Jr. James F. McCabe, Jr. Chief Financial Officer 3
